        Case 1:21-cv-03154-RA-RWL Document 21-1 Filed 06/30/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x     1:21-cv-03154-RA
GRAN SABANA CORPORATION N.V.,                                            :
                                                                         :   DECLARATION IN
                                   Plaintiff,                            :   SUPPORT OF ORDER TO
         -against-                                                       :   SHOW CAUSE FOR
                                                                         :   TEMPORARY
MITCHELL H. KOSSOFF,                                                     :   RESTRAINING ORDER AND
                                                                         :   PRELIMINARY
                                   Defendant.                            :   INJUNCTION
------------------------------------------------------------------------ x


          CHRISTOPHER D. SKOCZEN, ESQ., an attorney duly admitted to practice law in the

 State of New York, being duly sworn, deposes and says:

          1.       I am associated with the law firm, FURMAN KORNFELD & BRENNAN LLP,

 attorneys for Defendant, MITCHELL H. KOSSOFF (“Attorney Kossoff”) in the above-captioned

 matter. I am familiar with the facts and circumstances herein based on a review of the contents of

 the file maintained by my firm.

          2.       This Declaration is respectfully submitted in support of the within motion on behalf

 of Attorney Kossoff seeking an Order pursuant to Federal Rules of Civil Procedure 65 staying the

 above-captioned action and issuing a preliminary injunction preventing the entry of any order by

 Plaintiff Gran Sabana Corporation N.V. (“Plaintiff”) pending the resolution of a related criminal

 investigation by the Manhattan District Attorney’s Office and subject to the automatic stay

 provisions of the Bankruptcy Law. This action must be stayed to preserve and protect Attorney

 Kossoff’s constitutional right against self-incrimination and to protect the public interest in the

 proper administration of the related criminal investigations. The action must also be stayed to

 allow for the proper adjudication of the pending bankruptcy proceeding of Kossoff PLLC.




                                                           1
      Case 1:21-cv-03154-RA-RWL Document 21-1 Filed 06/30/21 Page 2 of 8




                                    STATEMENT OF FACTS

       3.      Plaintiff alleges various civil causes of action against Attorney Kossoff concerning

alleged mishandling of escrow funds allegedly provided by Plaintiff to Attorney Kossoff. See Ex.

A, Summons and Complaint, ¶ 1.

       4.      The District Attorney for the County of New York recently commenced a criminal

investigation of Attorney Kossoff concerning the same allegations of mishandled escrow funds.

To that end, the District Attorney obtained a Search Warrant from the Criminal Court of the County

of New York on or about April 15, 2021 for the purpose of investigating Attorney Kossoff in

regard to allegations of grand larceny. The Search Warrant was signed by the Honorable Josh E.

Hanshaft, J.C.C. on April 15, 2021. See Ex. B, Search Warrant.

       5.      Attorney Kossoff has retained Walter Mack, Esq. to represent Attorney Kossoff in

defense of the criminal investigation involving the same alleged mishandling of escrow funds.

Attorney Mack affirms that Plaintiff’s allegations in this action are at issue in the related criminal

investigation. Consequently, any representations or documentation provided by Attorney Kossoff

in the instant matter could compromise Attorney Kossoff’s Fifth Amendment constitutional rights

in the related criminal proceeding. See Ex. C, Declaration of Walter Mack.

       6.      Gran Sabana filed an involuntary petition against Kossoff PLLC under Title 11 of

the United States Code on April 13, 2021, requesting an order for relief under Chapter 7 of the

Bankruptcy Code. See Ex. D, Summons To Debtor in Involuntary Case.

       7.      On June 25, 2021, the Honorable David S. Jones, United States Bankruptcy Judge,

issued an Order designating Attorney Kossoff as the Responsible Officer of the Debtor (Kossoff

PLLC). See Ex. E, Order Designating Mitchell H. Kossoff As The Responsible Officer of the




                                                  2
      Case 1:21-cv-03154-RA-RWL Document 21-1 Filed 06/30/21 Page 3 of 8




Debtor.     The Order designated Attorney Kossoff as the person responsible for performing the

Debtor’s duties in the Bankruptcy petition. See Ex. E, p. 2.

       8.       The Order noted that “if Kossoff takes the view that identifying documents he

possesses would violate his Fifth Amendment right against self-incrimination, Kossoff shall so

state, with as specific reference as possible consistent with his Fifth Amendment privilege concern

to the records or types of records at issue.” See Ex. E, p. 2.

                                      LEGAL ARGUMENT

                                              POINT I

                 THIS CIVIL ACTION MUST BE STAYED PENDING THE
                 CRIMINAL INVESTIGATION OF ATTORNEY KOSSOFF

       9.       The instant action must be stayed to protect Attorney Kossoff’s constitutional rights

and the proper administration of justice.       Any statement, representation, or documentation

provided by Attorney Kossoff in this civil case would impact the criminal investigation and

compromise Attorney Kossoff’s constitutional rights in the criminal proceeding. It is therefore

imperative that a stay be imposed on the instant matter at least temporarily to allow for the criminal

investigation to proceed.

       10.      The Fifth Amendment of the United States Constitution provides that no person

“shall be compelled in any criminal case to be a witness against himself.” U.S.C.A. Const. Amend.

5. The Fifth Amendment privilege against self-incrimination, which “can be asserted in any

proceeding, civil or criminal, ... protects against any disclosures which the [individual] reasonably

believes could be used in a criminal prosecution or could lead to other evidence that might be so

used.” Kastigar v. U.S., 406 U.S. 441, 444-445 (1972). The right to assert one’s privilege against

self-incrimination does not depend upon the likelihood, but upon the possibility of prosecution.

Carter -Wallace, Inc. v. Hartz Mountain Indus., Inc., 553 F.Supp. 45 (S.D.N.Y. 1982) (emphasis


                                                  3
      Case 1:21-cv-03154-RA-RWL Document 21-1 Filed 06/30/21 Page 4 of 8




added). The Fifth Amendment “not only protects the individual against being involuntarily called

as a witness against himself in a criminal prosecution but also privileges him not to answer official

questions put to him in any other proceeding, civil or criminal, formal or informal, where the

answers might incriminate him in future criminal proceedings.” Lefkowitz v. Turley, 414 U.S. 70,

77 (1973).

         11.     The “power to stay proceedings is incidental to the power inherent in every court

to control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254, 57 S. Ct. 163, 166, 81 L. Ed.

153 (1936). In evaluating whether the “interests of justice” favor a stay, courts have generally

been concerned about the extent to which continuing the civil proceeding would unduly burden a

defendant's exercise of his rights under the Fifth Amendment, which provides that “[n]o person ...

shall be compelled in any criminal case to be a witness against himself.” Louis Vuitton Malletier

S.A. v. LY USA, Inc., 676 F.3d 83, 97 (2d Cir. 2012), citing U.S. Const. Amend. V.

         12.     Courts are afforded this discretion because the denial of a stay could impair a party's

Fifth Amendment privilege against self-incrimination, extend criminal discovery beyond the

limits set forth in Federal Rule of Criminal Procedure 16(b), expose the defense’s theory to the

prosecution in advance of trial, or otherwise prejudice the criminal case. Trustees of Plumbers &

Pipefitters Nat. Pension Fund v. Transworld Mech., Inc., 886 F. Supp. 1134, 1138 (S.D.N.Y.

1995).

         13.     Of particular import is the extent to which the issues in the civil matter and the

criminal matter overlap. In re Worldcom Inc. Securities Litigation, 2002 WL 31729501 (S.D.N.Y.

2002).         “Granting   a   stay   of   a   civil    proceeding    to   await   the   outcome     of

a pending parallel criminal investigation is appropriate when the interests of justice seem ... to



                                                    4
      Case 1:21-cv-03154-RA-RWL Document 21-1 Filed 06/30/21 Page 5 of 8




require such action.” United States v. Priv. Sanitation Indus. Ass'n of Nassau/Suffolk, Inc., 811 F.

Supp. 802, 805 (E.D.N.Y. 1992). Each case requires a particularized inquiry. Louis Vuitton

Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 98. The strongest case for granting a stay is where a

party under criminal indictment is required to defend a civil proceeding involving the same matter.

Volmar Distributors, Inc. v. New York Post Co., 152 F.R.D. 36, 39 (S.D.N.Y. 1993).

       14.     In the instant matter, Plaintiff’s allegations against Attorney Kossoff directly

overlap with the pending criminal investigation and thus implicate Attorney Kossoff’s privilege to

not admit or deny such allegations in accordance with Attorney Kossoff’s constitutional right

against self-incrimination. See Ex. A. The Search Warrant indicates that Attorney Kossoff is

under investigation for allegations of grand larceny, while Plaintiff in this action alleges

conversion of its monies placed in escrow. See Ex.’s B, A. As such, the prosecution of this civil

case (including filing responsive pleadings, responding to written discovery demands, any

examination before trial, etc.) would require Attorney Kossoff to respond to allegations directly at

issue in the criminal investigation.

       15.     While Attorney Kossoff has not been indicted to date, this places him in an even

more precarious position, as any position he takes in the civil proceeding would impact his

potential exposure in the criminal matter. See Doe v. Indyke, 2020 WL 5518384 (S.D.N.Y.

2020)(stay imposed where civil action could compromise defendant’s criminal defense). Placed

in such a position of jeopardy, Attorney Kossoff would have to plead the Fifth Amendment to

ensure that he preserves his constitutional rights in the criminal proceeding. In this regard, even

the Bankruptcy proceeding recognizes Attorney Kossoff’s potential assertion of his Fifth

Amendment rights in regard to his representation of Kossoff PLLC. See Ex. E, p. 2. It is therefore

of the utmost importance that this matter be stayed to protect Attorney Kossoff’s constitutional



                                                 5
      Case 1:21-cv-03154-RA-RWL Document 21-1 Filed 06/30/21 Page 6 of 8




rights and to protect the public interest in the proper, unimpeded administration of the pending

criminal investigation.

       16.     In Volmar Distributors, Inc., the plaintiffs brought an action against defendants

alleging antitrust and civil RICO violations in relation to an alleged conspiracy involving

newspaper distribution, while the defendants were also indicted on criminal charges. Defendants

sought to stay the civil action in order to preserve their Fifth Amendment right not to incriminate

themselves. The Court noted five factors for consideration in weighing a possible stay: 1) the

interests of the plaintiffs, 2) the interests of the defendants, 3) the interests of the courts, 4) the

interests of persons not parties to the civil litigation, and 5) the public interest.          Volmar

Distributors, Inc., 152 F.R.D. 36, 39.

       17.     In imposing a stay on the civil action, the Court noted that the “most important

factor at the threshold is the degree to which the civil issues overlap with the criminal issues.” Id.

The Court also found that plaintiffs would not suffer prejudice, since the criminal justice system

would ensure no evidence was destroyed. Id. While acknowledging that the plaintiffs would be

inconvenienced by a stay, the Court noted that “the Fifth Amendment is the more important

consideration.” Id.

       18.     As in Volmar, here the civil and criminal matters clearly overlap, and the plaintiffs

have an interest in having Attorney Kossoff appear and produce discovery. However, as in

Volmar, Attorney Kossoff’s Fifth Amendment rights must be the most important consideration,

not only for Attorney Kossoff but for the public interest in respecting Constitutional rights. Id.

       19.     It is therefore respectfully requested that the Court issue a stay of this matter and

preliminary injunction preventing any judgments against Attorney Kossoff pending the criminal

investigation of Attorney Kossoff.



                                                  6
      Case 1:21-cv-03154-RA-RWL Document 21-1 Filed 06/30/21 Page 7 of 8




                                             POINT II

                   A STAY OF THIS ACTION IS REQUIRED PURSUANT
                        TO THE BANKRUPTCY PROCEEDING

       20.     Plaintiff’s action must also be stayed due to the stay automatically applied to civil

actions pending a bankruptcy petition, pursuant to 11 U.S.C.A. § 362. The statute specifies that

       “a petition filed under… section 303 (involuntary petition) of this title… operates
       as a stay, applicable to all entities, of

       (1) the commencement or continuation, including the issuance or employment of
           process, of a judicial, administrative, or other action or proceeding against the
           debtor that was or could have been commenced before the commencement of
           the case under this title, or to recover a claim against the debtor that arose before
           the commencement of the case under this title…

       (3) any act to obtain possession of property of the estate or of property from the
           estate or to exercise control over property of the estate….

11 U.S.C.A. § 362.

       21.     Federal Rules of Bankruptcy Procedure 9001(5) defines “debtor.” FRBP 9001(5).

The Rule states that “when any act is required by these rules to be performed by a debtor or when

it is necessary to compel attendance of a debtor for examination and the debtor is not a natural

person: (A) if the debtor is a corporation, “debtor” includes, if designated by the court, any or all

of its officers, members of its board of directors or trustees or of a similar controlling body, a

controlling stockholder or member, or any other person in control; (B) if the debtor is a partnership,

“debtor” includes any or all of its general partners or, if designated by the court, any other person

in control.” Id.

       22.     While the instant matter names only Attorney Kossoff as a defendant, and not

Kossoff PLLC, this distinction has no significance. Attorney Kossoff, by the Bankruptcy Court’s

Order, the designated Responsible Officer of Kossoff PLLC, the Debtor. See Ex. E. Thus,

pursuant to FRBP 9001(5), Attorney Kossoff is considered the “debtor.” FRBP 9001(5).


                                                  7
      Case 1:21-cv-03154-RA-RWL Document 21-1 Filed 06/30/21 Page 8 of 8




       23.      In Securities & Exchange Commission v. Brennan, 230 F.3d 65 (2d Cir. 2000), the

principal of a broker-dealer and his firm were ordered to disgorge funds found to be fraudulently

obtained, and the principal of the firm declared bankruptcy. The SEC moved for an order allowing

seizure of the firm’s funds. The Second Circuit Court of Appeals held that the action was subject

to a bankruptcy stay pursuant to 11 U.S.C.A. § 362, such that the SEC’s action violated the stay.

Id. at 71. The Court noted that the general policy behind § 362 was to grant complete, if temporary,

relief from creditors, while preventing dissipation of the debtor’s assets before orderly distribution

to creditors can be effected. Id. at 70.

       24.      As in Brennan, here Attorney Kossoff is the principal of Kossoff PLLC. Further,

the Bankruptcy Court has recently designated Attorney Kossoff as the Responsible Officer of the

Debtor. See Ex. E, p. 2. This action must therefore be stayed pursuant to 11 U.S.C.A. § 362 to

avoid piecemeal litigation against the bankruptcy estate, under the guise of suing Attorney Kossoff

individually.

                                           CONCLUSION

       25.      For the foregoing reasons, it is respectfully requested that Attorney Kossoff’s

motion for a stay of this matter and preliminary injunction be granted in its entirety, together with

such other and further relief as this Court deems just and proper.

Dated: New York, New York
       June 30, 2021

                                                              /s/ Christopher D. Skoczen
                                                              Christopher D. Skoczen, Esq.
                                                                 Aaron M. Barham, Esq.




                                                  8
